Order entered December 20, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00258-CR
                               No. 05-21-00259-CR

                     ROBERT JESSE MEYERS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
           Trial Court Cause No. 380-82877-2020 & 380-82495-2020

                                     ORDER

      Before the Court are appellant’s December 16, 2021 second motions for

extensions of time to file his brief(s). We GRANT the motions and ORDER

appellant’s brief(s) due by January 18, 2022.


                                                /s/   ROBERT D. BURNS, III
                                                      CHIEF JUSTICE